828 S.W.2d 14 (1992)
Henry Lee BETHUNE, Appellant,
v.
The STATE of Texas, Appellee.
No. 1177-91.
Court of Criminal Appeals of Texas, En Banc.
April 22, 1992.
Moses "Moe" Sanchez, Tommy Sanchez, Willis Robert Sanchez, Houston, Juan Martinez Gonzales, Beeville, for appellant.
John B. Holmes, Jr., Dist. Atty., and Winston E. Cochran, Jr., Russell Hardin, Lyn McClellan, Asst. Dist. Attys., Houston, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S AND STATE'S PETITIONS FOR DICRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of aggravated sexual assault, with punishment being assessed by a jury at a $10,000 fine and confinement in the penitentiary for life. This conviction was affirmed. Bethune v. State, 821 S.W.2d 222 (Tex.App.Houston [14th] 1991). We granted discretionary review to determine whether the Court of Appeals erred in affirming the trial court's decision to admit evidence pertaining to Appellant's DNA "fingerprint."
After having reviewed the record in this case, and in light of our recent decision in Kelly v. State, 824 S.W.2d 568 (Tex.Cr.App. 1992), in which we held that DNA evidence is admissible when relevant, we now find that the Court of Appeals reached the correct result. Accordingly, the judgment of the Court of Appeals in this case is affirmed.